

116 HR 607 IH: School Resource Officer Assessment Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 607IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Higgins of Louisiana (for himself and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Attorney General and the Secretary of Education to conduct a survey of all public
			 schools to determine the number of school resource officers at such
			 schools.
	
 1.Short titleThis Act may be cited as the School Resource Officer Assessment Act of 2019. 2.Survey of public schoolsNot later than 1 year after the date of enactment of this Act, the Attorney General and the Secretary of Education shall jointly conduct and submit to Congress, a survey of the assignment of school resource officers at public elementary schools and secondary schools, which shall include, with respect to each such school that chose to respond to such survey, a determination of whether—
 (1)on or after January 1, 2019, such a school has been assigned a school resource officer; and (2)in the case of a school that has been assigned such an officer—
 (A)the number of such assignments; and (B)whether each such assignment is on a full-time or part-time basis.
 3.DefinitionsIn this Act: (1)ESEA termsThe terms elementary school and secondary school have the meanings given the terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (2)School resource officerThe term school resource officer has the meaning given the term in section 1709(4) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10389(4)).
			